Name: Commission Regulation (EEC) No 1865/93 of 12 July 1993 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 170/22 Official Journal of the European Communities 13 . 7 . 93 COMMISSION REGULATION (EEC) No 1865/93 of 12 July 1993 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1 235/89 (2), and in particular the first sentence of the fifth subparagraph of Article 9 (2) thereof, which are manufactured under similar conditions ; and (c) the need to ensure equality of competition for the industries which use Community products and those which use third-country products under inward processing arrangements ; Whereas a specific rate of refund should be fixed for eggs in shell , exported in the form of egg albumin, taking into account the difference between the prices of such eggs on the Community market and on the world market ; Whereas Council Regulation (EEC) No 990/93 (  *) prohi ­ bits trade between the European Economic Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by its chairman, Whereas Article 9 ( 1 ) of Regulation (EEC) No 2771 /75 provides that the difference between prices on the world market for the products listed in Article 1 ( 1 ) of that Regulation and prices within the Community may be covered by an export refund ; whereas Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agri ­ cultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 3381 /90 (4), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in the Annex to Regulation (EEC) No 2771 /75 ; HAS ADOPTED THIS REGULATION : Whereas, in accordance with the second subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 3035/80 , the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for a period of the same duration as that for which refunds are fixed for the same products exported unprocessed ; Article 1 1 . The rates of the refunds applicable to the products appearing in Annex A to Regulation (EEC) No 3035/80 and listed in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75, exported in the form of goods listed in the Annex to Regulation (EEC) No 2771 /75, are hereby fixed as shown in the Annex hereto. 2. Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed . Whereas, in accordance with paragraph 2 of that Article, when that rate is being determined particular account should be taken of : (a) the average costs incurred by processing industries in obtaining supplies of the basic products in question on the Community market and the prices ruling on the world market ; (b) the level of the refunds on exports of processed agri ­ cultural products covered by Annex II to the Treaty Article 2 This Regulation shall enter into force on 13 July 1993 .(') OJ No L 282, 1 . 11 . 1975, p. 49 . (2 OJ No L 128 , 11 . 5 . 1989 , p. 29 . 0 OJ No L 323, 29 . 11 . 1980, p . 27. (4) OJ No L 327, 27 . 11 . 1990, p. 4. s) OJ No L 102, 28 . 4 . 1993, p. 14 . 13 . 7. 93 Official Journal of the European Communities No L 170/23 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 July 1993 . For the Commission Martin BANGEMANN Vice-President ANNEX to the Commission Regulation of 12 July 1993 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty (ECU/ 100 kg) CN code Description Rate of refund 0407 00 Birds ' eggs, in shell, fresh, preserved or cooked :  Of poultry : 0407 00 30 Other : a) On exportation of ovalbumin of CN code 3502 10 29,00 b) On exportation of other goods 14,00 0408 Birds ' eggs, not in shell and egg yolks, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter :  Egg yolks : 0408 11   Dried : ex 0408 11 10    Suitable for human consumption : not sweetened 73,00 0408 19 Other :    Suitable for human consumption : ex 0408 19 11     Liquid : not sweetened 32,00 ex 0408 19 19 Frozen : not sweetened 34,00  Other : 0408 91 Dried : ex 0408 91 10    Suitable for human consumption : not sweetened 71,00 0408 99 Other : ex 0408 99 10    Suitable for human consumption : not sweetened 12,00